

Employee




Exhibit 10.43


























CLEAN DIESEL TECHNOLOGIES, INC.


RESTRICTED STOCK UNIT AGREEMENT





















--------------------------------------------------------------------------------



Employee


Clean Diesel Technologies, Inc. 2016 omnibus Incentive Plan
Notice Of RESTRICTED STOCK UNIT Grant
You have been granted the following Restricted Stock Units (“RSUs”) for shares
of common stock, par value $0.01 per share (“Common Stock”), of Clean Diesel
Technologies, Inc. (the “Company”):
Name of Recipient:                            
Total Number of RSUs:
For      shares of Common Stock

Grant Date:                            
Vesting Commencement Date:                            
Vesting Schedule:                            
By your signature and the signature of the Company’s representative below, you
and the Company agree that the RSUs are granted under and governed by the terms
and conditions of the Clean Diesel Technologies, Inc. 2016 Omnibus Incentive
Plan (a copy of which has been provided to you) and the Restricted Stock Unit
Agreement, which is attached hereto, both of which are made a part of this
document.


Recipient:
Clean Diesel Technologies, Inc.




By:________________________________


Name:_____________________________


By:________________________________

Its:_____________________________


















































--------------------------------------------------------------------------------



Employee


CLEAN DIESEL TECHNOLOGIES, INC.
2016 OMNIBUS INCENTIVE PLAN
Restricted Stock Unit Agreement
1.Terms. Unless provided otherwise in the Notice of Restricted Stock Unit Grant
(“Notice of Grant”), the following standard terms and conditions (“Standard
Terms”) apply to Restricted Stock Units (“RSUs”) granted to you under the Clean
Diesel Technologies, Inc. 2016 Omnibus Incentive Plan (the “2016 Plan”). Your
Notice of Grant, these Standard Terms and the 2016 Plan constitute the entire
understanding between you and the Company. Capitalized and other terms used
herein without definition shall have the meanings ascribed thereto in the 2016
Plan.


2.Vesting of RSUs.


(a)Provided that you continuously provide Service (as defined below) to the
Company from the Grant Date specified in the Notice of Grant through each
vesting date specified in the Notice of Grant, the RSUs shall vest and be
converted into the right to receive the number of shares of Common Stock
specified on the Notice of Grant with respect to such vesting date, except as
otherwise provided in these Standard Terms. If a vesting date falls on a weekend
or any other day on which The Nasdaq Stock Market (“NASDAQ”) is not open,
affected RSUs shall vest on the next following NASDAQ business day.


(b)RSUs will vest to the extent provided in and in accordance with the terms of
the Notice of Grant and these Standard Terms. Upon termination of your Service
for any reason, any unvested RSUs (after giving effect to any acceleration of
vesting resulting from such termination of Service) will be cancelled.


(c)For the purposes of these Standard Terms, the term “Service” means service to
the Company or any of its Subsidiaries as an Employee, Director or Consultant.
 
3.Conversion into Common Stock.


(a)Shares of Common Stock will be issued or become free of restrictions as soon
as practicable following vesting of the RSUs, provided that you have satisfied
your tax withholding obligations as specified under Section 10 of these Standard
Terms and you have completed, signed and returned any documents and taken any
additional action that the Committee deems appropriate to enable it to
accomplish the delivery of the shares of Common Stock. The shares of Common
Stock will be issued in your name (or may be issued to your executor or personal
representative, in the event of your death or Disablement), and may be effected
by recording shares on the stock records of the Company or by crediting shares
in an account established on your behalf with a brokerage firm or other
custodian, in each case as determined by the Committee. In no event will the
Company be obligated to issue a fractional share.


(b)Notwithstanding the foregoing, (i) the Company shall not be obligated to
deliver any shares of Common Stock during any period when the Committee
determines that the conversion of an RSU or the delivery of shares hereunder
would violate any federal, state or other applicable laws and/or may issue
shares subject to any restrictive legends that, as determined by the Company’s
counsel, is necessary to comply with securities or other regulatory
requirements, and (ii) the date on which shares are issued may include a delay
in order to provide the Company such time as it determines appropriate to
address tax withholding and other administrative matters.





--------------------------------------------------------------------------------



Employee


(c)Notwithstanding anything to the contrary in these Standard Terms or the
applicable Notice of Grant, the Committee may reduce your unvested RSUs if you
change your employment classification from a full-time employee to a part-time
employee.


(d)The number of shares of Common Stock into which RSUs convert as specified in
the Notice of Grant shall be adjusted for stock splits and similar matters as
specified in and pursuant to the 2016 Plan.


4.Change in Control. In the event that your Service is terminated for Good
Reason (as defined below) or for reasons other than an act of misconduct (as
described in Section 6 below) upon the occurrence of a Change in Control or
within three (3) months prior thereto or twelve (12) months thereafter (a
“Termination Event”), all unvested RSUs will vest immediately prior to the
effective date of such Termination Event. For purposes hereof, “Good Reason”
means any of the following (without your express written consent and provided
you provide written notice stating in reasonable detail the basis for
termination and a thirty (30)-day opportunity to cure to the Company): (i) a
material reduction in your responsibilities or duties as such responsibilities
or duties exist on the date that is three (3) months prior to the Change in
Control, except in the event of a termination for an act of misconduct (as
described in Section 6 below), death or disability or your resignation other
than for Good Reason; (ii) a reduction of your base salary as it exists on the
date that is three (3) months prior to the Change in Control unless such
reduction (x) is in connection with concurrent and proportional reductions in
the salaries of other employees of the Company, which reductions have been
approved by the Board, and (y) reduce your base salary to no less than 80% of
your base salary immediately before such reduction; or (iii) any relocation by
the Company of your place of employment that would increase your one-way commute
to the place of employment by more than fifty (50) miles when compared to your
commute immediately prior to the relocation.


5.Leaves of Absence. For any purpose under these Standard Terms, your Service
shall be deemed to continue while you are on a bona fide leave of absence, to
the extent required by applicable law. To the extent applicable law does not
require such a leave to be deemed to continue your Service such Service shall be
deemed to continue if, and only if, expressly provided in writing by the
Committee or an executive officer of the Company or Subsidiary for whom you
provide Service.


6.Suspension or Termination of RSUs for Misconduct. If at any time the Committee
reasonably believes that you have committed an act of misconduct as described in
this Section 6, the Committee may suspend the vesting of your RSUs pending a
determination of whether an act of misconduct has been committed. If the
Committee determines that you have committed an act of embezzlement, fraud,
dishonesty, nonpayment of any obligation owed to the Company, breach of
fiduciary duty or deliberate disregard of Company rules resulting in loss,
damage or injury to the Company, or if you make an unauthorized disclosure of
any Company trade secret or confidential information, engage in any conduct
constituting unfair competition, induce any customer to breach a contract with
the Company or induce any principal for whom the Company acts as agent to
terminate such agency relationship, all RSUs not vested as of the date the
Committee was notified that you may have committed an act of misconduct shall be
cancelled and neither you nor any beneficiary shall be entitled to any claim
with respect to the RSUs whatsoever. Any determination by the Committee with
respect to the foregoing shall be final, conclusive, and binding on all
interested parties.


7.Termination of Service.


(a)Except as expressly provided otherwise in these Standard Terms, if your
Service terminates for any reason, whether voluntarily or involuntarily, other
than on account of death or Disablement (defined below), all unvested RSUs shall
be cancelled on the date of Service termination, regardless of whether such
Service termination is voluntary or involuntary.





--------------------------------------------------------------------------------



Employee




(b)For purposes of this Section 7, your Service is not deemed terminated if,
prior to sixty (60) days after the date of termination of your Service, you are
re-engaged by the Company or a Subsidiary on a basis that would make you
eligible for future RSU grants, nor would your transfer from the Company to any
Subsidiary or from any one Subsidiary to another, or from a Subsidiary to the
Company be deemed a termination of your Service. Further, your provision of
service as an employee, director or consultant to any partnership, joint venture
or corporation not meeting the requirements of a Subsidiary in which the Company
or a Subsidiary is a party shall be considered Service for purposes of this
provision if either (a) the entity is designated by the Committee as a
Subsidiary for purposes of this provision or (b) you are specifically designated
as providing Service for purposes of this provision.


8.Death. If you die while you are a Service provider, your RSUs will become one
hundred percent (100%) vested.


9.Disability.


(a)Except as expressly provided otherwise in these Standard Terms, if your
Service terminates as a result of Disablement, your RSUs will become one hundred
percent (100%) vested upon the later of the date of termination of your Service
due to your Disablement or the date of determination of your Disablement.


(b)For purposes of these Standard Terms, “Disablement” means your inability to
perform the essential duties, responsibilities and functions of your position
with the Company or a Subsidiary for a continuous period of one hundred eighty
(180) days as a result of any mental or physical disability or incapacity, as
determined under the definition of disability in the Company’s long-term
disability plan so as to qualify you for benefits under the terms of that plan
or as determined by the Committee to the extent that no such plan is then in
effect. You shall cooperate in all respects with the Company if a question
arises as to whether you have become disabled (including, without limitation,
submitting to an examination by a medical doctor or other health care specialist
selected by the Company and authorizing such medical doctor or such other health
care specialist to discuss your condition with the Company).


10.Tax Withholding.


(a)To the extent required by applicable federal, state or other law, you shall
make arrangements satisfactory to the Company for the satisfaction of any
withholding tax obligations that arise by reason of vesting of an RSU and, if
applicable, any sale of shares of Common Stock. The Company shall not be
required to issue or lift any restrictions on shares of Common Stock or to
recognize any purported transfer of shares of Common Stock until such
obligations are satisfied. The Committee may permit these obligations to be
satisfied by having the Company withhold a portion of the shares of Common Stock
that otherwise would be issued to you upon vesting of the RSUs, or to the extent
permitted by the Committee, by tendering shares of Common Stock previously
acquired.


(b)You are ultimately liable and responsible for all taxes owed by you in
connection with your RSUs, regardless of any action the Committee or the Company
takes or any transaction pursuant to this Section 10 with respect to any tax
withholding obligations that arise in connection with your RSUs. The Company
makes no representation or undertaking regarding the treatment of any tax
withholding in connection with the grant, issuance, vesting or settlement of
your RSUs or the subsequent sale of any of the shares of Common Stock underlying
your RSUs that vest. The Company does not commit and is under no obligation to
administer the Plan in a manner that reduces or eliminates your tax liability.







--------------------------------------------------------------------------------



Employee


11.Transferability; Rights as a Stockholder.


(a)Unless otherwise provided by the Committee, each RSU shall be transferable
only:
(i)pursuant to your will or upon your death to your beneficiaries;
(ii)by gift to your Immediate Family (defined below), corporations whose only
shareholders are you or members of your Immediate Family, partnerships whose
only partners are you or members of your Immediate Family, limited liability
companies whose only members are you or members of your Immediate Family, or
trusts established solely for the benefit of you or members of your Immediate
Family;
(iii)by gift to a foundation in which you and/or members of your Immediate
Family control the management of the foundation’s assets; or
(iv)for charitable donations;
provided that such permitted assignee shall be bound by and subject to all of
the terms and conditions of the Notice of Grant, these Standard Terms and the
2016 Plan relating to the transferred RSUs and shall execute an agreement
satisfactory to the Company evidencing such obligations; and provided, further,
that you shall remain bound by the terms and conditions of the Notice of Grant,
these Standard Terms and the 2016 Plan.
(b)For purposes of these Standard Terms, “Immediate Family” is defined as your
spouse or domestic partner, children, grandchildren (including any adopted and
step children or grandchildren), parents, grandparents or siblings. Any
purported assignment, transfer or encumbrance that does not qualify under
Section 11(a) above shall be void and unenforceable against the Company. Any RSU
transferred by you pursuant to this section shall not be transferable by the
recipient except by will or the laws of descent and distribution. The
transferability of RSUs is subject to any applicable laws of your country of
residence or employment.


(c)You will have the rights of a stockholder only after shares of Common Stock
have been issued to you following vesting of your RSUs and satisfaction of all
other conditions to the issuance of those shares as set forth in these Standard
Terms. RSUs shall not entitle you to any rights of a stockholder of Common Stock
and there are no voting or dividend rights with respect to your RSUs. RSUs shall
remain terminable pursuant to these Standard Terms at all times until they vest
and convert into shares. As a condition to having the right to receive shares of
Common Stock pursuant to your RSUs, you acknowledge that unvested RSUs shall
have no value for purposes of any aspect of your Service relationship with the
Company.


12.Disputes. Any question concerning the interpretation of these Standard Terms,
your Notice of Grant, the RSUs or the 2016 Plan, any adjustments required to be
made thereunder, and any controversy that may arise under the Standard Terms,
your Notice of Grant, the RSUs or the 2016 Plan shall be determined by the
Committee (including any person(s) to whom the Committee has delegated its
authority) in its sole and absolute discretion. Such decision by the Committee
shall be final and binding unless determined pursuant to Section 14(g) to have
been arbitrary and capricious.


13.Amendments. The 2016 Plan and RSUs may be amended or altered by the Committee
to the extent provided in the 2016 Plan.


14.Other Matters.


(a)Any prior agreements, commitments or negotiations concerning the RSUs are
superseded by these Standard Terms and your Notice of Grant. You hereby
acknowledge that a copy of the 2016 Plan has been made available to you. The
grant of RSUs to you in any one year, or at any time, does not obligate the
Company or any Subsidiary to make a grant in any future year or in any given
amount and should not create





--------------------------------------------------------------------------------



Employee


an expectation that the Company or any Subsidiary might make a grant in any
future year or in any given amount.


(b)RSUs are not part of your Service contract (if any, unless otherwise
specified therein), your salary, your normal or expected compensation, or other
remuneration for any purposes, including for purposes of computing severance pay
or other termination compensation or indemnity.


(c)Notwithstanding any other provision of these Standard Terms, if any changes
in the financial or tax accounting rules applicable to the RSUs covered by these
Standard Terms shall occur which, in the sole judgment of the Committee, may
have an adverse effect on the reported earnings, assets or liabilities of the
Company, the Committee may, in its sole discretion, modify these Standard Terms
or cancel and cause a forfeiture with respect to any unvested RSUs at the time
of such determination.


(d)Nothing contained in these Standard Terms creates or implies an employment
contract or term of employment upon which you may rely.


(e)Notwithstanding any provision of these Standard Terms, the Notice of Grant or
the 2016 Plan to the contrary, if, at the time of your termination of Service
with the Company, you are a “specified employee” as defined in Section 409A of
the Code, and one or more of the payments or benefits received or to be received
by you pursuant to the RSUs would constitute deferred compensation subject to
Section 409A, no such payment or benefit will be provided under the RSUs until
the earliest of (A) the date which is six (6) months after your “separation from
service” for any reason, other than death or “disability” (as such terms are
used in Section 409A(a)(2) of the Code), (B) the date of your death or
“disability” (as such term is used in Section 409A(a)(2)(C) of the Code) or (C)
the effective date of a “change in the ownership or effective control” of the
Company (as such term is used in Section 409A(a)(2)(A)(v) of the Code). The
provisions of this Section 14(e) shall only apply to the extent required to
avoid your incurrence of any penalty tax or interest under Section 409A of the
Code or any regulations or Treasury guidance promulgated thereunder. In
addition, if any provision of the RSUs would cause you to incur any penalty tax
or interest under Section 409A of the Code or any regulations or Treasury
guidance promulgated thereunder, the Committee may reform such provision to
maintain to the maximum extent practicable the original intent of the applicable
provision without violating the provisions of Section 409A of the Code.


(f)Notwithstanding any provision of these Standard Terms, the Notice of Grant or
the 2016 Plan to the contrary, if the Company determines, based upon the advice
of the tax advisors for the Company, that part or all of the consideration,
compensation or benefits to be paid to you pursuant to the RSUs constitute
“parachute payments” under Section 280G(b)(2) of the Code, then, if the
aggregate present value of such parachute payments, singularly or together with
the aggregate present value of any consideration, compensation or benefits to be
paid to you under any other plan, arrangement or agreement which constitute
“parachute payments” (collectively, the “Parachute Amount”) exceeds 2.99 times
your “base amount,” as defined in Section 280G(b)(3) of the Code (the “Base
Amount”), the amounts constituting “parachute payments” which would otherwise be
payable to you or for your benefit shall be reduced to the extent necessary so
that the Parachute Amount is equal to 2.99 times the Base Amount (the “Reduced
Amount”). In the event of a reduction of the payments that would otherwise be
paid to you, then the Company may elect which and how much of any particular
entitlement shall be eliminated or reduced and shall notify you promptly of such
election; provided, however, that the aggregate reduction shall be no more than
as set forth in the preceding sentence of this Section 14(f). Within ten (10)
days following such election, the Company shall pay you such amounts as are then
due pursuant to the RSUs and shall pay you in the future such amounts as become
due pursuant to the RSUs. As a result of the uncertainty in the application of
Section 280G of the Code at the time of a determination hereunder, it is
possible that payments will be made by the Company which should





--------------------------------------------------------------------------------



Employee


not have been made (“Overpayment”) or that additional payments which are not
made by the Company pursuant to this Section 14(f) should have been made
(“Underpayment”). In the event of a final determination by the Internal Revenue
Service, a final determination by a court of competent jurisdiction or a change
in the provisions of the Code or regulations or tax law, that an Overpayment has
been made, any such Overpayment shall be treated for all purposes as a loan to
you that you shall repay to the Company together with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code. In the event of a
final determination by the Internal Revenue Service, a final determination by a
court of competent jurisdiction or a change in the provisions of the Code or
regulations or tax law pursuant to which an Underpayment arises under this
Agreement, any such Underpayment shall be promptly paid by the Company to you or
for your benefit, together with interest at the applicable federal rate provided
for in Section 7872(f)(2) of the Code.


(g)Because these Standard Terms relate to terms and conditions under which you
may be issued shares of Common Stock, an essential term of these Standard Terms
is that it shall be governed by the laws of the State of Delaware, without
regard to choice of law principles of Delaware or other jurisdictions. Any
action, suit, or proceeding relating to these Standard Terms or the RSUs granted
hereunder shall be brought in the state or federal courts of competent
jurisdiction in the State of California.


(h)Copies of the Company’s Annual Report to Stockholders for its latest fiscal
year and the Company’s latest quarterly report are available, without charge, at
the Company’s business office.


(i)Any notice required by these Standard Terms shall be given in writing and
shall be deemed effective upon personal delivery or upon deposit with the United
States Postal Service, by registered or certified mail, with postage and fees
prepaid. Notice shall be addressed to you at the address set forth in the
records of the Company. Notice shall be addressed to the Company at:
Clean Diesel Technologies, Inc.
1621 Fiske Place
Oxnard, California
Attention: Compensation and Nominating Committee








